Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 6, 2021

                                            No. 04-21-00046-CV

        IN RE Brad LARSEN, RentWerx LLC d/b/a Larsen Properties, and Leah Larsen,
                                     Relator(s)

                                            Original Proceeding 1

                                                   ORDER

        On May 5, 2021, a panel from this court issued an opinion and order conditionally granting
Relators’ petition for writ of mandamus. Real Parties in Interest timely filed a motion for
rehearing, which the panel denied on June 9, 2021. On June 24, 2021, Real Parties in Interest
timely filed a motion for en banc reconsideration.

        The en banc court, having considered the mandamus record, the panel’s May 5, 2021
opinion, the en banc motion, response, and reply, concludes Relators failed to show that the trial
court abused its discretion. Thus, Relators are not entitled to the relief sought.

       We grant the Real Parties in Interest’s motion, withdraw the panel’s May 5, 2021 opinion
and order, substitute this opinion and order in their stead, and deny Relators’ petition for writ of
mandamus.

        It is so ORDERED on October 6, 2021.


                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court


1
  This proceeding arises out of Cause No. 2018-CI-10309, styled Stephen D. Schumacher and Shannon Schumacher
v. Brad Larsen, Individually; RentWerx LLC d/b/a Larsen Properties; and Leah Larsen, pending in the 166th Judicial
District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.